In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
LAURA BUSH,              *                           No. 14-001V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: November 5, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                           Bell’s palsy; Guillain-Barré syndrome
                         *                           (“GBS”).
             Respondent. *
*********************

Carol L. Gallagher, Carol L. Gallagher, Esq., LLC, Linwood, NJ for Petitioner;
Glenn Macleod, United States Dep’t of Justice, Washington, DC, for Respondent.


                              UNPUBLISHED DECISION1

       On November 3, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Laura Bush on January 2, 2014. In her petition,
Ms. Bush alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on September 16, 2011, caused her to suffer Bell’s palsy and Guillain-Barré
Syndrome (“GBS”). Petitioner further alleges that she suffered the residual effects
of this injury for more than six months. Petitioner represents that there has been no
prior award or settlement of a civil action for damages on her behalf as a result of
her condition.




       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Respondent denies that the flu vaccine caused petitioner’s Bell’s palsy and
GBS or any other injury and further denies that her current disabilities are a
sequela of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $20,000.00 in the form of a check payable to petitioner,
        Laura Bush. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-001V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:14-vv-00001-UNJ Document 24 Filed 11/03/14 Page 1 of 5
Case 1:14-vv-00001-UNJ Document 24 Filed 11/03/14 Page 2 of 5
Case 1:14-vv-00001-UNJ Document 24 Filed 11/03/14 Page 3 of 5
Case 1:14-vv-00001-UNJ Document 24 Filed 11/03/14 Page 4 of 5
Case 1:14-vv-00001-UNJ Document 24 Filed 11/03/14 Page 5 of 5